Citation Nr: 0946473	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-34 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
malaria.  

2.  Entitlement to service connection for an acquired 
psychiatric condition to include posttraumatic stress 
disorder (PTSD) and schizophrenia.  

3.  Entitlement to service connection for exposure to 
asbestos.  

4.  Entitlement to service connection for bilateral hearing 
loss.  

5.  Entitlement to service connection for perforated ear 
drums (claimed as ear drums came out).  

6.  Entitlement to service connection for dislocated finger, 
reverse knuckles.  

7.  Entitlement to service connection for dermatitis and 
eczema (claimed as leg rash).  

8.  Entitlement to service connection for tinnitus.  

9.  Entitlement to service connection for loss of motion of 
both arms and hands. 

10.  Entitlement to service connection for malaise, fatigue, 
and sluggishness due to exposure to ionizing radiation.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision in which 
the RO denied the Veteran's claims.  The Veteran perfected a 
timely appeal with respect to all of the claims.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009) the Court held 
that, when the Veteran specifically requests service 
connection for PTSD, but the medical record includes other 
psychiatric diagnoses, the claim may not be narrowly 
construed as only a PTSD claim, and should be considered as a 
claim for a psychiatric disorder.  In light of this holding, 
and the fact that the Veteran has been diagnosed with 
schizophrenia, the issue on the title page has been 
recharacterized.  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In an April 2006 statement, the Veteran indicated that he had 
seen doctors at the Manchester and Jamaica Plain VA medical 
centers.  Additionally, in a November 1989 statement the 
Veteran indicated that he had received treatment at the West 
Roxbury VA medical center for his PTSD.  However, the claims 
file is void of any treatment records from these locations.  
Documents from 1989 and 1990 show that the RO attempted to 
obtain records from the Jamaica Plain VA medical center but 
was told that the Veteran was not seen at that facility in 
1989.  Upon remand, the RO should make another attempt to 
obtain any pertinent records from the Jamaica Plain VA 
medical center.  In addition, the RO should request treatment 
records from the Manchester and West Roxbury VA medical 
centers as well.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the Jamaican Plain and 
Manchester, and West Roxbury VA medical 
centers.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.  

2.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims on appeal, in 
light of all pertinent evidence and legal 
authority.  If the determinations remain 
adverse, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, to 
include the provisions of 38 C.F.R. 
§ 3.156(a), and afforded an appropriate 
period of time to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


